Citation Nr: 0300845	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  94-47 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to an increased evaluation for left shoulder 
pain with limitation of motion, currently evaluate as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  His claims initially came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.

This matter was previously before the Board.  In March 1997, 
the Board remanded the case to the RO for additional 
development.  Following that development, the Board denied 
the veteran's claims in a June 2000 decision.  That decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a May 2001 order, the Court 
vacated the Board's decision and remanded the matter back to 
the Board for development consistent with the Secretary's 
Motion for Remand and to Stay Proceedings, for 
readjudication in accordance with the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126).  Thereafter, the 
Board undertook additional development, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2), and 
obtained Social Security Administration (SSA) records.  The 
veteran also submitted additional medical evidence.  The 
case is once again before the Board. 

At his hearing held at the RO in September 1998, the veteran 
appears to have raised issues of service connection for 
right and left leg disorders.  As these matters have not 
been procedurally developed for appellate review, the Board 
refers them to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claims, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.  The veteran has been notified of 
the evidence he should obtain and which evidence VA would 
obtain.

2.  Medical evidence establishes that the veteran's low back 
and neck disorders had their onset in service.

3.  The veteran's disability due to left shoulder pain with 
limitation of motion is manifested by essentially no range 
of motion, but has not resulted in nonunion or loss of the 
head of the humerus.


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.310 (2002).

2.  A neck disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.310 (2002).

3.  The criteria for an evaluation in excess of 40 percent 
for left shoulder pain with limitation of motion have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 3.156(a), 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5000, 5002 
(2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  See also 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159). 


the Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  The Board remanded the case in 
March 1997 to obtain all outstanding treatment records 
pertaining to the disabilities at issue and to afford the 
veteran a VA orthopedic examination.  That development has 
been accomplished.  The Board also developed the case by 
requesting an expert medical opinion through the VA Veterans 
Health Administration (VHA) concerning the nature and 
etiology of the veteran's low back and neck disorders and by 
obtaining SSA records.  Following the Court's order, the 
veteran was also provided the opportunity to submit 
additional evidence, which he did.  The Board notes that 
there is no indication in the record that outstanding 
medical records exist that have not been obtained and 
associated with the claims file.  

The Board further observes that the discussions in the 
rating decisions April 1994, May 1995, November 1997, August 
1998, September 1998, August 1999; the statements of the 
case issued in November 1994 and August 1998; the 
supplemental statements of the case issued in July 1995, 
November 1995, November 1997, August 1998, September 1998, 
and August 1999; and various letters by the RO and the Board 
have informed the veteran of the information and evidence 
necessary to substantiate his claims.  Both the RO and the 
Board also notified the veteran of the evidence he is 
expected to obtain and which evidence VA will retrieve.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board thus finds that further development of the record 
is not necessary and that further advisement under 38 U.S.C. 
§ 5103(a) is not required.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claims at the present time is 
appropriate.

II.  Service Connection Claims

The veteran is seeking service connection for disabilities 
involving the low back and neck under two theories of 
service connection.  First, he claims that both disorders 
are directly related to a motor vehicle accident which 
occurred while on active duty in 1964.  Second, he claims 
that both disorders are related to his service-connected 
left shoulder disability.  For the reasons to be set forth, 
the Board finds that the evidence supports both of these 
claims. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases such as arthritis may be presumed 
to have been incurred in service if manifest to a 
compensable degree (10 percent) within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R § 3.303(b).  

Furthermore, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of 
the original condition.  See 38 C.F.R. § 3.310(a).  Also, 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records show that he fractured 
and dislocated his left shoulder in a motor vehicle accident 
in 1964.  No reference to the veteran's low back or neck was 
mentioned following the accident or at any other time in 
service.  As discussed below, however, medical evidence 
shows that the veteran currently suffers from disabilities 
involving the low back and neck, both of which have been 
attributed to either service or to his service-connected 
left shoulder disability.  

Several letters submitted by M.J., M.D., in 1993 noted that 
the veteran suffered from chronic pain in his neck, scapula, 
shoulder, and back, which Dr. M.J. believed was a 
fibromyalgia variant.  In a July 1993 letter, Dr. M.J. added 
that the veteran's left shoulder disability showed evidence 
of degenerative arthritis.  It was his impression that both 
the veteran's shoulder and back pain had been exacerbated on 
the basis of the original injury.  Dr. M.J. then requested 
that VA reconsider its decision denying the veteran's claim 
for service connection for low back and neck disorders.  Dr. 
M.J. submitted an additional letter in November 1997, 
wherein he indicated that the veteran now had degenerative 
arthritis of the back and neck.  He opined that these 
disabilities were related to the original injury in 1964. 

At a VA orthopedic examination in April 1993, the veteran 
related the incident in which he injured his left shoulder 
in 1964.  He stated that over the years he had developed 
severe left shoulder pain which would radiate across the 
back, up the neck, and down to the lower back.  It was noted 
that the back injury probably occurred at the same time of 
the car accident.  X-ray examination of the cervical spine 
was unremarkable; the lumbosacral spine showed multilevel 
degenerative disk disease.  The examiner's diagnostic 
impression included (1) status post motor vehicle accident 
in 1964 with left shoulder separation treated 
conservatively, and (2) low back pain probably secondary to 
degenerative arthritis. 

In an August 1995 letter, D.C., D.O., stated that he had 
been treating the veteran for the past several years.  Dr. 
D.C. opined that the veteran currently suffered from back 
and neck problems as a result of the 1964 automobile 
accident.  In a December 1997 letter, Dr. D.C. explained 
that the veteran's current back and neck problems were very 
possibly a sequale from this accident. 

The veteran underwent a VA orthopedic examination in June 
1997, in part, to clarify whether his low back and neck 
disorders were of service origin or related to his service-
connected left shoulder disability.  The examiner concluded 
with the following diagnoses: (1) neck pain of undetermined 
etiology; (2) low back pain with multiple level advanced 
degenerative disk disease, no definite evidence of old 
fracture; and (3) multiple pain complaints including the 
neck, mid back, low back, both hips, both knees, and both 
ankles of undetermined etiology, possibly a functional 
component to pain complaint.  Based on a review of the 
record, the examiner found no evidence of injury to the low 
back or neck in service.  The examiner also said there was 
no relationship between any of these problems and the 
veteran's service-connected left shoulder disability. 

In January 1999, the veteran underwent an L4-5 laminectomy 
and diskectomy of a herniated disc at that level on the 
left.  In a February 1999 report, a VA physician's assistant 
stated that it was at least as likely as not that the 
veteran's back condition was related to the motor vehicle 
accident in service.  In a July 1999 report, however, the 
physician's assistant indicated that his nexus opinion was 
largely based on the veteran's self-reported medical 
history.  He then stated that he had no way of determining 
with 100 percent certainty the etiology of the veteran's 
back condition, but reiterated that it was as likely as not 
related to the motor vehicle accident in service. 

In an April 2000 opinion, the chief of the neurosurgery 
section at a VA medical center concluded that it was less 
than 50 percent likely that the veteran's low back and 
cervical spine disorders were incurred in service.  It was 
also determined that the veteran's left shoulder disability 
had absolutely no effect on his low back and neck disorders.  
In reaching these conclusions, the physician noted that 90 
percent of herniated discs in the lumbar region are caused 
by injuries involving bending, lifting, or twisting, and not 
from motor vehicle accidents.  The physician also did not 
find any history of neck complaints until recently.  He 
further observed that the radiographic exams were classic 
for the process of the aging spine, and reported that had 
the veteran sustained a fracture of his spine at the time of 
the accident, his complaints would be more credible.  

Following the May 2001 order by the Court, the veteran 
submitted an additional medical opinion from A.G., M.D., 
concerning the etiology of the veteran's low back and neck 
disorders.  Dr. A.G. reported that she had reviewed the 
veteran's claims file and pertinent medial records.  Based 
on that review, she concluded that "it is as likely as not 
that the veteran's diagnosis of a fibromyalgia variant was a 
posttraumatic myofascial trigger point syndrome that 
developed after his shoulder injury, and the veteran's neck, 
scapula, shoulder and back pain was related to his in-
service shoulder injury." 

In light of the evidence, the Board concludes that the 
veteran's disabilities involving the low back and neck are 
related to either the motor vehicle accident in service or 
to his service-connected left shoulder disability.  Although 
the contemporaneous medical evidence does not indicate that 
either of these disabilities is related to service or to the 
veteran's service-connected left shoulder disability, 
various health care professionals disagree and concluded 
that both disabilities resulted from the 1964 motor vehicle 
accident or are proximately due to his service-connected 
left shoulder disability.  

Of particular relevance, Dr. A.G.'s recent opinion was based 
on a review of the veteran's claims file and refers to 
evidence of record.  Therefore, the Board concludes when the 
medical opinion evidence as now supplemented is considered, 
the question as to whether the veteran's low back and neck 
disorders are related to service or proximately due to a 
service-connected disability is in relative equipoise.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  
Accordingly, service connection is granted for disabilities 
involving the low back and neck.   

II.  Increased Rating Claim 

As previously discussed, the veteran injured his left 
shoulder in an accident while on active duty.  Physical 
examination at that time revealed a superficial fracture of 
the left radial head with no displacement.  X-ray 
examinations confirmed the presence of a fracture of the 
greater tuberosity of the humerus.  

In a June 1993 rating decision, the RO granted service 
connection for a left shoulder disability, characterized as 
"left shoulder pain with limitation of motion (minor)", and 
assigned a 20 percent evaluation.  A March 1997 Board 
decision granted an increased evaluation of 40 percent for 
this disability.  That decision was effectuated by an April 
1997 rating decision in which the RO assigned the 40 percent 
evaluation from March 1993, and granted a temporary total 
(100 percent) evaluation under 38 C.F.R. § 4.30 for a period 
of convalescence from August 3, 1995, to September 31, 1995.  
Since those decisions, the veteran filed a claim for an 
evaluation in excess of 40 percent for the left shoulder 
disability.  Rating decisions dated in November 1997 and 
August 1998 denied the veteran's claim.  The veteran 
disagreed with those decisions, and this appeal ensued. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is 
in relative equipoise, the veteran is accorded the benefit 
of the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-57. 

The veteran is right handed.  His left shoulder disability 
is currently evaluated as 40 percent disabling under 
Diagnostic Code 5200, for ankylosis of the scapulohumeral 
articulation.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5200.  Because 40 percent is the highest evaluation provided 
for a minor shoulder under this code provision, the Board 
must consider other potentially applicable diagnostic codes 
which provide evaluations in excess of 40 percent for a 
minor shoulder.  

The Board notes that DC 5202 is the only other code 
provision which provides an evaluation in excess of 40 
percent for a minor shoulder.  Under DC 5202, a 40 percent 
evaluation is warranted for fibrous union of the humerus, a 
50 percent evaluation is warranted for nonunion of the 
humerus (false flail joint), and a 70 percent evaluation is 
warranted for loss of head of the humerus (flail shoulder).  
See 38 C.F.R. § 4.71a, DC 5202.  

In denying the veteran's claim, the RO considered a report 
of a VA orthopedic examination performed in June 1997.  
During the interview, the veteran stated it was becoming 
increasingly difficult to do his farming due to multiple 
joint pain.  He reported that he had to hire help and sell 
his livestock.  Physical examination revealed that the 
veteran was in chronic distress with multiple joint pain 
involving both shoulders, neck, mid back, both hips, both 
ankles, and both knees.  There was essentially no active 
range of motion of the left shoulder.  Marked weakness of 
the left shoulder was present in all directions secondary to 
the old complete rupture of the rotator cuff.  

X-ray examination revealed some atrophy of the left greater 
tuberosity.  It was also noted that the left shoulder may 
have been high riding.  The diagnoses included old fracture 
and dislocation of the left shoulder with arthroscopic 
evidence of degenerative joint disease and complete rotator 
cuff, status post arthroscopic debridement.  

In a May 1997 letter, Dr. D.C. stated that he last treated 
the veteran in April 1997.  A treatment report dated at that 
time notes that the veteran exhibited "quite a bit" of 
atrophy in the left shoulder.  The diagnosis was severe 
degenerative arthritis. 

At his June 1998 VA examination, the veteran reported pain 
over the entire left shoulder area.  Objectively, the left 
shoulder was nearly frozen.  Abduction and flexion were to 
about 10 degrees, with no other motion present.  The 
examiner also commented that pain in the left shoulder could 
cause excess fatigability, pain on movement, additional 
limitation of motion, and could significantly affect 
functional ability.  The degree of additional limitation of 
motion due to pain was not tested due to the veteran's 
complaints of pain.  X-rays revealed superior subluxation of 
the humeral heads suggesting chronic rotator cuff tears, 
which were more marked on the left than the right.  Cystic 
changes were also observed in the region of the greater 
tuberosity on the left.  Spurring was present from the 
acromioclavicular joint.  The examiner concluded with a 
diagnosis of fracture of the left shoulder which had become 
frozen. 

VA outpatient treatment reports in 1998 show that the 
veteran was seen for pain in his left shoulder.  An EMG 
performed in March 1998 showed prolonged median motor distal 
latency and prolonged median sensory peak latency in both 
shoulders.  It was noted that these findings were consistent 
with carpal tunnel syndrome in which both shoulders were 
affected to a mild degree.  A March 1998 entry also noted 
that the veteran was still farming and working part time at 
a local packaging company.  The veteran was seen at the pain 
clinic in May 1998 where he received an injection of 
Depomedrol and Marcaine in the left shoulder.  The veteran 
was scheduled for another injection in August 1998, when he 
was advised that too many injections would cause quicker 
deterioration of the shoulder joint. 

On VA general medical examination in May 1999, it was noted 
that pain in the veteran's left shoulder limited his 
functional ability in the sense that the left shoulder was 
almost useless.  He indicated that he was unable to lift 
objects using his left arm and that pain was present with 
excessive movement beyond the limited range of motion.  
Physical examination revealed numerous musculoskeletal 
problems.  With respect to the left shoulder, there was 
marked limitation of motion, with 30 degrees of abduction 
and forward flexion.  The veteran was also unable to place 
his hands behind his back or neck.  X-rays disclosed 
narrowing of the subacromial joint space that was consistent 
with chronic rotator cuff dysfunction.  The assessment 
included (1) status post left shoulder injury during 
military service in 1964; and (2) bilateral frozen shoulders 
of a severe degree, with marked limitation of motion and 
alteration of lifestyle.  The examiner commented that the 
veteran was quite limited and unable to work as a farmer.  
The examiner also said it was hard to believe that the 
veteran could do any form of physical work.  

The veteran submitted SSA records showing that he was 
awarded disability benefits in December 2001 based on a 
primary diagnosis of degenerative disc disease of the 
cervical and lumbar spine and a secondary diagnosis of 
coronary artery disease.  Medical records relied upon in 
rendering that decision also mention the veteran's 
complaints of pain in his left shoulder area, but make no 
reference to any nonunion or loss of the head of the 
humerus.

At his Board hearing in November 1999, the veteran testified 
concerning the nature and severity of his various 
musculoskeletal disabilities, including his service-
connected left shoulder disability.  He essentially 
reiterated that he was unable to use his left arm due to 
pain in his shoulder.  He said he had difficulty working but 
was still able to manage his farm with the help of his sons 
and a farm hand. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is 
against an evaluation in excess of 40 percent for the 
veteran's left shoulder disability.  None of the evidence 
indicates that the veteran's left shoulder disability is 
manifested by nonunion or loss of the head of the humerus, 
as required for an evaluation in excess of 40 percent under 
DC 5202.  The initial injury was noted to be a superficial 
fracture of the left radial head with no displacement.  At 
no time since that injury has the veteran's left shoulder 
disability been associated with nonunion or loss of head of 
the humerus.  

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has also considered whether an increased 
evaluation is warranted on the basis of functional loss due 
to the veteran's complaints of pain.  DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  When the maximum schedular 
rating is in effect for loss of motion of a joint, and the 
disability does not meet the criteria for a higher 
evaluation under any other applicable Diagnostic Code (after 
all other potential Diagnostic Codes have been considered), 
further consideration of functional loss may not be 
required.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Here, 
since no applicable diagnostic code provides an evaluation 
in excess of 40 percent for limitation of motion of the 
minor shoulder, consideration of an increased evaluation for 
functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (arthritic joints) is not in order.  

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. §3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The veteran has indicated on many occasions that managing 
his farm was difficult because of his service-connected left 
shoulder disability.  He testified at his November 1999 
hearing that he needed to employ his sons and another farm 
hand to plant that season's crops, and that he had to get 
rid of his livestock.  In addition, the May 1999 VA 
examination report included a medical opinion that the 
veteran was quite limited and unable to work as a farmer.  
The examiner also explained that he found it hard to believe 
that the veteran could do any form of physical work.  
Nevertheless, much of the examination focused on the 
veteran's low back and neck disorders. 

Certainly the veteran's left shoulder disability would be 
expected to interfere with his employment activities, but 
the level of interference is already contemplated in the 
currently assigned 40 percent rating.  The record shows that 
the veteran also has disabilities involving his ankles, 
knees, hips and back, all of which appear to contribute to 
his inability to perform physical tasks.  When asked on VA 
examination in June 1997, for instance, which joint bothered 
him the most after his left shoulder, he said they were all 
about equal and he hurt "all over."  The Board also points 
out that SSA records list a primary diagnoses of 
degenerative disc disease of the cervical and lumbar spine 
and a secondary diagnosis of coronary artery disease.  Under 
these circumstances, the Board determines that the criteria 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 40 percent 
for the veteran's left shoulder disability.  Accordingly, 
the record does not present an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 
Stat. 2096, 2098-2099 (2000).  Hence, the appeal is denied.










ORDER

Service connection for a low back disorder is granted.

Service connection for a neck disorder is granted. 

An evaluation in excess of 40 percent for left shoulder pain 
with limitation of motion is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

